Citation Nr: 1605841	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  11-30 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for left hip degenerative joint disease prior to February 1, 2015 (exclusive of periods of temporary total evaluations), rated as 10 percent disabling due to arthritis with painful motion for the period prior to May 30, 2014, and as 10 percent disabling due to arthritis with painful motion and 20 percent disabling due to limitation of abduction since May 30, 2014.

2.  Entitlement to an increased evaluation for left hip degenerative joint disease since February 1, 2015.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected left hip disability.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to February 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which continued a 10 percent disability rating for the Veteran's left hip disability.  Jurisdiction was subsequently transferred to the RO in Phoenix, Arizona.

In an October 2015 rating decision, the AOJ granted a separate 20 percent rating for left hip limitation of abduction, effective May 30, 2014.  Since that grant did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In November 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been prepared and associated with the claims file.  During the hearing, the Veteran submitted additional evidence accompanied by a waiver of initial AOJ review.  In light of the waiver accompanying the additional evidence, the Board notes that it may consider such evidence in the first instance.  See 38 C.F.R. § 20.1304 (2015).

This decision bifurcates the issue of entitlement to an increased disability rating for a left hip disability into two separate issues: (1) an increased evaluation prior to February 1, 2015 and (2) an increased evaluation after February 1, 2015.  Such bifurcation of the issue permits a grant of an increased rating prior to February 1, 2015 for which the evidence of record shows the Veteran is entitled, without delay of this grant of benefits awaiting additional development relating to whether the Veteran is entitled to an increased disability rating for the period after February 1, 2015.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79   (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).

While the AOJ has not adjudicated the issue of entitlement to a TDIU, the United States Court of Appeals for Veterans Claims (Court) has held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered part and parcel of the increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the evidence suggests that the Veteran may be unemployable due, in part, to symptoms of his service-connected left hip disability, the Board may infer a claim for a TDIU due exclusively to the service-connected left hip disability, because this is the underlying disability (for an increased rating) at issue in this appeal.  Thus, to the extent the Veteran wishes to pursue a claim for TDIU based on more than just the service-connected left hip disability, the Veteran is invited to file such a claim at his local RO.

The Board notes that the Veteran was represented by a private attorney during the pendency of this appeal.  In August 2015, the Veteran submitted correspondence indicating his desire to proceed unrepresented.  As a claimant retains the right to revoke his representative at any time, the August 2015 revocation is acknowledged by the Board, and the Veteran is considered to be unrepresented at the present time.  38 C.F.R. § 14.631(f) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore any future consideration of the Veteran's claim should take into account the existence of the electronic record.

The issues of entitlement to an increased rating for a left hip disability since February 1, 2015 and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to December 10, 2013, the Veteran's left hip disability was manifested by X-ray evidence of arthritis; extension limited to, at worst, 25 degrees; flexion limited to, at worst, 90 degrees; abduction limited to, at worst, 20 degrees; limitation of rotation; subjective complaints of pain, instability, stiffness, weakness, and giving way; and objective evidence of painful motion, grinding, popping, weakness, guarding, and femoral head deformity that most nearly approximates malunion of the femur with marked hip disability, but it was not characterized by fracture of the shaft or anatomical neck with nonunion or false joint; flail joint; or ankylosis.

2.  The Veteran underwent total left hip replacement surgery on December 10, 2013.


CONCLUSIONS OF LAW

1.  Prior to December 10, 2013, the criteria for a 30 percent disability rating, but no higher, for a left hip disability were  met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5255 (2015).  

2.  From December 10, 2013 to January 31, 2015, the Veteran's left hip disability met the criteria for a rating of 100 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.30, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5054 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Board finds that VA has satisfied its duty to notify under the VCAA.  In this regard, an October 2008 letter, sent prior to the unfavorable decision issued in January 2009, provided the Veteran with the notice required under the VCAA, including of the evidence and information necessary to substantiate his increased rating claim, his and VA's respective responsibilities in obtaining such evidence and information, and the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.; Vazquez-Flores, supra.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the record reflects that VA made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private treatment records, and VA examination reports.  The Veteran has not identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate his appeal.  

The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

In this case, the Veteran was afforded VA examinations in November 2008 and May 2011 to determine the nature and severity of his left hip disability.  The Board finds that, when taken together, the examinations are adequate in order to evaluate the Veteran's service-connected disability prior to December 10, 2013 (the date of the Veteran's hip replacement surgery) as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim and that no further examinations are necessary.

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in November 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned specifically noted the issue on appeal, to include the relevant timeframes at issue, clarified the Veteran's assertions when necessary, and clarified the evidence needed to substantiate the claim.  Finally, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  
Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Increased Rating

The Veteran contends that he is entitled to a higher disability rating for his left hip disability.

A. Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time.  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

B. Facts and Analysis

Prior to January 16, 2009, the Veteran's left hip disability was assigned a 10 percent disability rating for painful or limited motion pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5024-5252.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  From January 16, 2009 to April 30, 2009, the Veteran was assigned a temporary 100 percent evaluation while recovering from left hip surgery.  From May 1, 2009 to May 30, 2014, the Veteran's left hip disability was again assigned a 10 percent disability rating for painful or limited motion pursuant to Diagnostic Code 5024-5252.  Since May 30, 2014, the Veteran's left hip disability has been assigned a 10 percent disability rating for painful or limited motion pursuant to Diagnostic Code 5024-5252 and a separate 20 percent disability rating for limitation of abduction pursuant to Diagnostic Code 5003-5253.  The Veteran contends that higher ratings are warranted for all periods.  

With respect to disabilities of the hip, 38 C.F.R. § 4.71a, Diagnostic Codes 5250 through 5255 set forth relevant provisions.  

Diagnostic Code 5250 evaluates ankylosis of the hip.  A 60 percent evaluation may be assigned for favorable ankylosis of the hip in flexion at an angle between 20 and 40 degrees and slight adduction or abduction.  A higher 70 percent rating is warranted for intermediate ankylosis of the hip, while a maximum 90 percent rating is assigned for unfavorable or extremely unfavorable ankylosis (the foot not reaching the ground, necessitating crutches).  

The applicable Diagnostic Codes for limitation of motion of the hip are Diagnostic Codes 5251, 5252 and 5253.  Normal ranges of motion of the hip include hip flexion from 0 degrees to 125 degrees, and hip abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.7, Plate II.  A 10 percent disability rating is warranted where extension of the thigh is limited to 5 degrees (DC 5251); or where flexion is limited to 45 degrees (DC 5252).  38 C.F.R. § 4.71a.  A 20 percent disability rating is assigned where flexion is limited to 30 degrees; a 30 percent disability rating is assigned where flexion is limited to 20 degrees; and a 40 percent disability rating is assigned where flexion is limited to 10 degrees.  38 C.F.R. § 4.71a, DC 5252.  A 10 percent disability rating is also warranted for limitation of rotation of the thigh if the affected leg cannot toe-out more than 15 degrees; a 10 percent rating is warranted where adduction is limited such that legs cannot be crossed; and a 20 percent rating is assigned for limitation of abduction of the thigh with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, DC 5253.

Separate evaluations may be assigned under Diagnostic Codes 5251 (extension), 5252 (flexion), and 5253 (abduction, adduction, or rotation) for disability of the same joint.  See VA Adjudication Procedures Manual (M21-1) III.iv.4.A.1.a-f.

Pursuant to Diagnostic Code 5254, an 80 percent disability rating is assigned for hip flail joint.  

Diagnostic Code 5255 evaluates an impairment of the femur.  An 80 percent rating will be assigned for impairment of femur, fracture shaft or anatomical neck, with nonunion, with loose motion (spiral or oblique fracture).  A 60 percent rating will be assigned for impairment of femur with nonunion, without loose motion, weight bearing preserved with aid of brace, or for fracture of surgical neck of the femur with false joint.  A 30 percent rating will be assigned for malunion of the femur with marked knee or hip disability; a 20 percent rating will be assigned for malunion of the femur with moderate knee or hip disability; and a 10 percent rating will be assigned for malunion of the femur with slight knee or hip disability.  The Board notes that the terms "slight," "moderate," and "marked" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Diagnostic Code 5024 provides that tenosynovitis is to be rated as degenerative arthritis.  Degenerative arthritis is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003, on the basis of limitation of motion as per the diagnostic codes for the specific joint.  If the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion.  Id.  

Finally, Diagnostic Code 5054 provides criteria for evaluating impairment arising from the prosthetic replacement of a hip joint.  For one year following the implantation of a hip prosthesis, a 100 percent disability rating is assigned.  The 100 percent rating for one year following surgery commences after the initial grant of the 1 month total rating assigned under 38 C.F.R. § 4.30 following hospital discharge.  38 C.F.R. § 4.71a, Diagnostic Code 5054 (Note 2).  Thereafter, the minimum disability rating which may be assigned post-hip replacement is 30 percent.  A 50 percent disability rating is assigned for moderately severe residuals of weakness, pain, or limitation or motion.  A 70 percent disability rating is assigned for markedly severe residuals of weakness, pain, or limitation or motion.  A 90 percent disability rating is assigned for residuals of painful motion or weakness such as to require the use of crutches.   

Turning to the evidence of record, a January 2008 VA telephone encounter note shows that the Veteran reported increased pain in his left hip.  He indicated that "his muscles get tight and on movement he can hear some noises."  During a January 2008 VA primary care visit, the Veteran reported hip stiffness.  On examination, the Veteran's hip abduction was decreased to 35 degrees.  

A May 2008 VA treatment record shows that the Veteran reported hip pain that had worsened significantly in the past six months.  He reported grinding in his hips with certain movements.  He reported that the worst pain was deep inside the left hip joint and that the pain limits his physical activity and disrupts his sleep.  On examination, the left hip had mild tenderness over the greater trochanter, and there was increased pain with external rotation and flexion.  Abduction was limited to about 45 degrees due to pain, and there was grinding and popping in the left hip.  

A July 2008 VA musculoskeletal consult note shows that the Veteran reported worsening left hip pain and a popping sensation with certain movements.  The Veteran indicated that the pain is worsened with sitting, standing, or walking.  The Veteran also reported decreased range of motion with some proximal muscle weakness.  On examination, the Veteran's hip flexor and hip abductor strength was 4/5 "due to pain with limited range."  A July 2008 MRI showed a small linear abnormal focus in the outer aspect of the middle labrum suspicious for a small labral tear.

A September 2008 private treatment record shows that the Veteran reported left hip pain, occasional mechanical symptoms, and progressive functional impairment.  On examination, the Veteran had "some thinning left greater than right hip by logroll test" and "reproducible pain in the left greater than right hip by impingement test."  The Veteran was lacking approximately 10 degrees of internal rotation on his left side.  X-rays showed "bony prominence with a pistol grip deformity at the anterior femoral head/neck junction."  The impression was a Cam femoral acetabular impingement process and left hip acetabular labral tear with some corresponding articular cartilage injury.   

The Veteran was afforded a VA examination in November 2008.  The Veteran reported that since his last VA examination in August 2004, his symptoms had worsened.  The Veteran indicated that he has constant left hip pain of a severity of 3/10.  The Veteran also described some left hip weakness.  He denied stiffness, swelling, redness, heat, instability, giving way, or locking of his left hip.  The Veteran also reported daily flare-ups of hip pain precipitated by twisting or abducting his left hip or by prolonged sitting.  During these flares, the Veteran reported that his pain is at a severity of 8/10 and that he must sit and rest until the flare-up subsides.  The Veteran denied the use of crutches, braches, canes, or corrective shoes.  The Veteran also denied dislocation or recurrent subluxation.  

On examination, the Veteran was able to actively flex his left hip to 90 degrees with pain at 90 degrees and passively flex his left hip to 95 degrees with pain at 95 degrees.  He was able to actively and passively extend his left hip to 25 degrees without pain.  Adduction was able to be achieved to 25 degrees with no pain, and abduction was able to be achieved to 20 degrees with pain at 20 degrees.  External rotation was limited to 45 degrees with pain, and internal rotation was limited to 10 degrees with pain.  There was no decrease in range of motion after three repetitions of range of motion.  The Veteran had hip flexion strength of 4 out of 5.  There were no additional limitations of the left hip caused by pain on repeated use.  The examiner indicated that he was unable to assess the Veteran's range of motion during times of flare as the Veteran was not having a flare during the examination.  The diagnosis was "chronic left hip tendinitis now with evidence for a small labral tear."  

On January 16, 2009, the Veteran underwent left hip arthroscopy, labral debridement, chondroplasty on the acetabular rim, femoral neck osteoplasty.  The post-operative diagnosis was left hip Cam femoral acetabular impingement syndrome with a degenerative acetabular labral tear and acetabular chondromalacia.  

A March 2009 private treatment record shows that the Veteran reported ongoing left hip pain.  On examination, the Veteran had "very limited internal rotation with reproducible discomfort."  The impression was "ongoing left hip discomfort status post arthroscopic surgery," and the physician indicated the Veteran "still has some underlying irritation of his hip joint."  

An April 2009 private treatment record shows that the Veteran reported slow ongoing symptomatic and functional improvement of his left hip symptoms.  He reported that his overall discomfort and tightness had improved, but he reported some increased groin discomfort with any twisting or turning maneuver.  On examination, the Veteran had "relatively pain free motion within a limited range."  He had mild pain at the extremes of hip flexion and internal rotation.  

A November 2010 private treatment record shows that the Veteran had full forward flexion of the left hip, but internal rotation limited to 30 degrees and external rotation limited to 50 degrees.  An x-ray showed "post osteoplasty changes seen at the femoral head and neck junction."  The physician noted that the Veteran was "[d]oing well overall status post left hip arthroscopic surgery."  However, it was noted that the Veteran "still has some residual symptoms...primarily related to an extraarticular process."  

An April 2011 private treatment record shows that the Veteran reported that his "left hip is doing well overall and has only mild occasional discomfort related to activity."  On examination, the Veteran had 25 degrees of internal rotation.  

The Veteran was afforded a VA examination in May 2011.  The Veteran reported that his left hip pain had improved since his January 2009 surgery.  The Veteran reported pain, stiffness, and locking episodes of both hip joints.  The Veteran also reported severe, weekly flare-ups of joint pain.  

On examination, the Veteran's gait was normal, and there was tenderness and guarding of movement of the left hip.  Range of motion testing revealed flexion to 115 degrees, extension to 30 degrees, and abduction to 45 degrees.  The examiner indicated that there was objective evidence of pain on motion but did not indicate at which degree the pain started.  The Veteran was able to cross his left leg over his right and toe out greater than 15 degrees.  There was no objective evidence of pain following repetitive motion, and there were no additional limitations after three repetitions of range of motion.  There was no evidence of joint ankylosis.  X-rays revealed mild degenerative joint disease.  

Regarding functional impairment, the Veteran reported that he was currently unemployed because of pain in his hips and that he was enrolled in school full-time.  The examiner opined that the Veteran's bilateral hip condition had significant effects on the Veteran's usual occupation due to decreased strength and pain.  The examiner indicated that the Veteran's bilateral hip condition had mild effects on exercise and driving and prevented sports and running.  

A May 2011 VA treatment note shows that the Veteran reported increasing hip pain.  He indicated that his left hip felt "somewhat better" after his surgical intervention, but he now has significant pain in both hips, particularly when standing still.  On examination, the Veteran had tenderness over the anterior hip joints and left greater trochanter.  The Veteran had functional range of motion in all planes, with painful rotations.  Patrick's test was positive bilaterally.  

An August 2011 VA orthopedic consultation note shows that the Veteran reported longstanding bilateral hip pain.  On examination, the Veteran had bilateral hip tenderness and decreased range of motion on internal rotation.  The Veteran also had some pain with external rotation at the end of motion.  The Veteran had good flexion.  The diagnosis was increasing pain with left hip status post hip scope.

A September 2011 private treatment record shows left hip internal rotation to 15 degrees, external rotation to 45 degrees, and flexion to 90 degrees, with minimal pain with internal and external rotation.  

An October 2013 private treatment records shows that the Veteran reported left hip pain of severity 7/10 that interfered with his activities of daily living.  The Veteran described the pain as sharp, dull, stabbing, throbbing, aching, and burning, and he reported that the pain was aggravated by sitting, standing, kneeling, squatting, twisting, and lying in bed.  The Veteran also reported numbness, tingling, poor balance, joints giving way, and locking/catching.  On examination, the Veteran was able to actively flex his left hip to 95 degrees and passively flex his left hip to 100 degrees.  External rotation was limited to 20 degrees of active motion and 25 degrees of passive motion.  Internal rotation was limited to 5 degrees of active motion and 10 degrees of passive motion.  The Veteran had full strength of the flexors, extensors, abductors, adductors, internal rotators, and external rotators.  A Trendelenburg sign was positive.  A left hip x-ray showed severe osteoarthritis with bone-on-bone articulation.  

On November 5, 2013, the Veteran underwent a right total hip arthroplasty.  On December 10, 2013, the Veteran underwent a left total hip arthroplasty.

A January 2014 VA treatment record shows that the Veteran was "very happy with pain improvement" post-surgery.  He reported that he returned to work part-time.  The Veteran reported pain of severity 4/10.  On examination, the Veteran had no focal tenderness on palpation of the hip area, and his range of motion was "intact."  

A March 2014 VA treatment record shows that the Veteran reported that his hip pain was "gradually improving."  

The Veteran was afforded a VA examination in May 2014.  The Veteran reported a constant "dull with sharp" pain with any range of motion.  Range of motion testing revealed flexion to 70 degrees, with pain at 50 degrees, zero degrees of extension, abduction lost beyond 10 degrees, adduction limited such that the Veteran could not cross his legs, and rotation limited such that the Veteran could not toe-out more than 15 degrees.  The Veteran was no able to perform repetitive-use testing due to weakness and pain.  The Veteran had functional impairment of the hip and thigh due to less movement than normal, weakened movement, excess fatigability, pain on movement, and disturbance of locomotion.  Muscle strength testing revealed 2/5 hip flexion, 2/5 hip abduction, and 2/5 hip extension.  There was no ankylosis and no malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  The examiner indicated that the Veteran had pain and weakness with any range of motion as a residual of hip surgery.  The examiner also indicted that the Veteran had scars related to his left hip surgery that were not painful, unstable, or greater in area than 39 square centimeters.  The Veteran did not use any assistive devices.  Regarding functional impact, the examiner indicated that the Veteran's hip condition impacted his ability to work due to a reduced ability to walk over two blocks or a flight of stairs.  The examiner opined that pain, weakness, fatigability, or incoordination significantly limit functional ability either during flare-ups or during repeated use, but the examiner indicated that it was not possible to estimate loss of range of motion or describe loss of function because there is no conceptual or empirical basis for making such a determination without directly observing function under those conditions.  

During the November 2015 hearing, the Veteran testified that from September 2008 to January 15, 2009 (the day before his first left hip surgery), his main problem was an inability to stand or sit for any amount of time due to pain.  He reported that he had a hard time opening his legs and stepping up and over objects, such as a curb.  He indicated that he could not bring his leg out to the side and that lift his leg up with his knee bent caused pain.  The Veteran testified that to get into a car, he would have to sit down first and then slide his legs into the vehicle.  The Veteran reported that he developed a pinching feeling "deep down inside of [his] hip" when sitting or standing.  The Veteran also indicated that he lost a job during that time period due to the problems with his hips.  

Regarding the time period after his January 2009 surgery, the Veteran reported that his pain was relieved, but could not spread his legs open.  The Veteran testified that the surgery helped with the "deep pain."  The Veteran reported that after he had arthroscopic surgery on his right hip in October 2011, his left hip started to deteriorate "because it was doing so much extra duty."  The Veteran also testified that his job at that time required a lot of walking around, which also caused left hip problems.  He indicated that he started to have difficulties lifting his leg up because of pain.  

As noted above, the Veteran underwent total left hip replacement surgery on December 10, 2013.  As discussed in detail below, the Veteran should have been rated pursuant to Diagnostic Code 5054 following that surgery.  Thus, the Board's analysis below will discuss two distinct time periods, i.e., the period prior to December 10, 2013 and the period from December 10, 2013 to January 31, 2015, which is the end of the one-year period following the Veteran's hip replacement surgery.  As discussed in the Introduction above and the Remand below, the period from February 1, 2015 requires additional evidentiary development and will not be decided herein.  

Left Hip Disability Prior to December 10, 2013 

Prior to December 10, 2013, and exclusive of periods of assigned temporary total ratings, the Veteran was assigned a 10 percent rating under Diagnostic Code 5024-5252 for left hip degenerative joint disease with painful motion.  

Degenerative arthritis is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003, on the basis of limitation of motion as per the diagnostic codes for the specific joint.  If the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion.  Id.   

A higher rating under Diagnostic Codes 5251 or 5252 is not warranted because the evidence does not show a sufficient limitation of range of motion for compensation.  The flexion of the Veteran's thigh measured, at worst, as 90 degrees, with pain.  Extension measured, at worst, as 25 degrees, with pain.  In essence, neither limitation of flexion nor extension was compensable pursuant to Diagnostic Code 5260 or 5261 at any time prior to December 10, 2013.

However, the Board notes that the Veteran's left hip disability was characterized by such symptoms as crepitus, popping, stiffness, grinding, weakness, instability, locking, and painful motion.  As early as January 2008, VA treatment records documented crepitus and stiffness.  A May 2008 VA treatment record noted grinding and popping of the left hip joint, and a July 2008 VA treatment record showed weakness of the hip flexor and abductor.  Moreover, a September 2008 private treatment record showed the presence of a femoral head/neck junction deformity, and a November 2010 x-ray showed changes at the femoral head.  In October 2013, a left hip x-ray showed severe osteoarthritis with bone-on-bone articulation.  The Veteran consistently described his left hip pain as deep down into the joint.  

Having carefully considered the Veteran's contentions in light of the evidence recorded and the applicable law, the Board finds that the evidence is in equipoise on the question of whether manifestations of the Veteran's left hip disability more closely approximated impairment of the femur prior to December 10, 2013 (the date of the Veteran's total left hip replacement surgery).  Moreover, the Board finds that the Veteran's left hip disability was productive of marked hip disability such that the criteria for the 30 percent rating under DC 5255 were met.  

In this regard, as noted above, the Veteran's left hip disability was manifested by frequent symptoms of crepitus, popping, stiffness, grinding, weakness, instability, locking, and painful motion.  Additionally, the Veteran had significant limitation of motion.  During the November 2008 VA examination, the Veteran had objective evidence of pain with active motion on the left side.  Further, the Veteran's left hip abduction was limited to 20 degrees-less than half of the 45 degrees which is considered normal motion.  See 38 C.F.R. § 4.71, Plate II.  Similarly, his left hip flexion was to 90 degrees, which is less than 75 percent of the normal range of motion, 125 degrees.  Id.  Additionally, the Veteran's internal rotation was only 10 degrees with pain, and his strength was only 4/5.  Similarly, during the May 2011 VA examination, the Veteran reported flare-ups of severe pain, stiffness, and locking, and there was objective evidence of tenderness and guarding.  Although range of motion was significantly greater during this examination, the VA examiner found that the Veteran's left hip disability had significant effects on his occupational functioning due to pain and decreased strength.  Subsequent treatment records leading up to the Veteran's December 10, 2013, left total hip replacement document subjective complaints of severe pain, instability, giving way, and locking and objective evidence of painful motion, limited internal rotation and flexion, and weakness.  

The above evidence, including the Veteran's competent lay statements and hearing testimony, reflects that limitation of motion and functional impairment due to pain and weakness caused the Veteran significantly reduced ability to use his left hip.  Thus, with resolution of reasonable doubt in the Veteran's favor, the Veteran's left hip disability more closely approximated impairment of the femur with marked hip disability so that the criteria for the 30 percent rating under DC 5255 were met prior to December 10, 2013.  See 38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

However, the Board finds that the Veteran may not be assigned separate ratings under both Diagnostic Code 5255 and Diagnostic Codes 5251, 5252, or 5253, which rate limitation of motion, as his rating under DC 5255 contemplates his limited motion in determining that he suffers a marked left hip disability.  As such, separate ratings under DCs 5251, 5252, or 5253 and 5255 would improperly constitute ratings for duplicative or overlapping symptomatology.  Moreover, as noted above, a compensable rating is not assignable under DC 5251 (limitation of extension) or 5252 (limitation of flexion).  Although the board notes that the Veteran's internal rotation was, at times, significantly limited, such that a 10 percent rating under DC 5253 for limitation of rotation might be warranted; again, the Veteran's limited and painful range of motion is already contemplated in his 30 percent rating under DC 5255.  Therefore, assigning separate ratings under both Diagnostic Code 5255 and Diagnostic Code 5253 would violate the prohibition against pyramiding.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261 (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).  

As noted above, the Veteran is currently in receipt of a 10 percent rating (the highest available rating in this case) under Diagnostic Code 5003 (via DC 5024) for arthritis with painful motion; however, Diagnostic Code 5255 allows for a higher 30 percent disability rating for impairment of the femur with marked hip disability.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  It is permissible to switch Diagnostic Codes to reflect more accurately a claimant's current symptoms.  See also Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the Diagnostic Code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).

While the Veteran's left hip disability has not been manifested by malunion of the femur, the hip disability was manifested by symptoms of joint pain, weakness, and limited motion, which the Board finds more closely approximates the criteria for a 30 percent rating under Diagnostic Code 5255.  Consequently, the Board finds that a 30 percent rating under Diagnostic Code 5255 is warranted as use of Diagnostic Code 5255 is more favorable.  

As noted above, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  In this case, a higher rating based on these grounds is not warranted.  The grant of 30 percent rating under DC 5255 for marked hip disability contemplates the entirety of the Veteran's left hip symptoms, including the Veteran's subjective reports of pain, weakness, and fatigability.  The Veteran did not report, nor were there objective findings of, excess fatigability or incoordination.  Moreover, as discussed above, the Veteran had almost full extension and no compensable limitation of flexion, even on repetition.  See 38 C.F.R. 4.40.

Moreover, even acknowledging that the Veteran's pain may at times have resulted in additional functional loss than that objectively demonstrated, and even when such functional limitations are considered, the preponderance of the evidence is against entitlement to an evaluation in excess of 30 percent for limitation of motion.  In this regard, given the objective findings of limitation of flexion to, at worst, 90 degrees with pain, the preponderance of the evidence is against a finding that the Veteran's left hip disability resulted in disability comparable to limitation of hip flexion to 10 degrees, the criterion for the maximum 40 percent evaluation under DC 5252, even considering pain and other functional limitations.  

Additionally, while the Board acknowledges that separate ratings under DCs 5251, 5252, and 5253 could theoretically result in a rating higher than 30 percent, as discussed above, the Veteran's extension and flexion were noncompensable, and the highest possible rating under DC 5253 is 20 percent.  Thus, rating the Veteran based solely on limitation of motion under these Diagnostic Codes would not be more beneficial to the Veteran.  

The Board has also considered whether evaluation under another diagnostic code is appropriate prior to December 10, 2013.  No rating is warranted for hip ankylosis under Diagnostic Code 5250 as there has been no finding of hip ankylosis.  The evidence clearly shows that the Veteran retained significant range of motion in his hip.  Similarly, as there is no evidence indicating a flail joint or fracture of the shaft or neck of the femur, no higher rating under Diagnostic Codes 5254 or 5255 is warranted.  

Accordingly, the Board will assign a 30 percent rating for the left hip under DC 5255 prior to December 10, 2013.  This rating replaces the 10 percent rating currently assigned under DC 5024-5252.

Left Hip Disability from December 10, 2013 to January 31, 2015

The Veteran underwent total left hip replacement surgery on December 10, 2013.  

In an October 2015 rating decision, the RO granted a separate 20 percent rating for left hip limitation of abduction, effective May 30, 2014.  Thus, from May 30, 2014, the Veteran's left hip disability was assigned a 10 percent disability rating for painful or limited motion pursuant to Diagnostic Code 5024-5252 and a separate 20 percent disability rating for limitation of abduction pursuant to Diagnostic Code 5003-5253.

However, following his left hip replacement surgery, the Veteran's left hip disability should have been rated under Diagnostic Code 5054.  When a condition is specifically listed in the rating schedule (a hip replacement, in this case), it may not be rated by analogy.  Copeland v. McDonald, 27 Vet. App. 333 (2015).

Diagnostic Code 5054 provides criteria for evaluating impairment arising from the prosthetic replacement of a hip joint.  For one year following the implantation of a hip prosthesis, a 100 percent disability rating is assigned.  The 100 percent rating for one year following surgery commences after the initial grant of a one  month total rating assigned under 38 C.F.R. § 4.30 following hospital discharge.  38 C.F.R. § 4.71a, Diagnostic Code 5054 (Note 2).  The convalescent rating under 38 C.F.R. § 4.30 is effective from the date of admission and continues for a period of one month from the first day of the month following discharge.  

Thus, for the period from December 10, 2013 to January 31, 2014, the Veteran's left hip disability should have been assigned a 100 percent disability rating under 38 C.F.R. § 4.30; and, from February 1, 2014 to January 31, 2015, the Veteran's left hip disability should have been assigned a 100 percent disability rating under Diagnostic Code 5054.  The Board notes parenthetically that the Veteran underwent right total hip replacement surgery on November 5, 2013, and that he was assigned a 100 percent disability rating under Diagnostic Code 5054 for his right hip disability from November 5, 2013 to December 31, 2014.  Thus, although no additional disability compensation may be paid during the overlapping periods when the total schedular disability rating was already in effect for the right hip, as they are two separate disabilities, both hips are properly rated as 100 percent disabling for the year after surgery under Diagnostic Code 5054.

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In the present case, the left hip disability does not warrant referral for extra-schedular consideration prior to February 1, 2015.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left hip disability with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which hip disabilities are rated.  There are no additional symptoms that are not addressed by the rating schedule.  The Veteran has not described any exceptional or unusual features of his hip disability.  In fact, as discussed above, the symptomatology of the Veteran's disability centers on his complaints of painful and limited range of motion.  These symptoms are specifically contemplated under the assigned ratings criteria.  Additionally, higher ratings are available for the service-connected disability when it is more severe; however the Veteran simply does not meet those criteria.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  In this case, the Veteran's symptoms and manifestations are addressed by the appropriate diagnostic code.  Accordingly, this is not a case involving an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.  

The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that most nearly approximates that which warrants the assignment of a 30 percent disability rating for impairment of the femur with marked hip disability prior to December 10, 2013 and a 100 percent disability rating following hip replacement from December 10, 2013 to January 31, 2015.  As shown above, and as required by Schafrath, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  The Board finds no provision upon which to assign a greater or separate rating.


ORDER

Prior to December 10, 2013, entitlement to a disability rating of 30 percent for left hip degenerative joint disease (exclusive of a period of an assigned temporary total rating from January 16, 2009 to May 30, 2009) is granted, subject to the law and regulations governing the criteria for award of monetary benefits.  This 30 percent rating under Diagnostic Code 5255 replaces the rating assigned by the RO (10 percent under Diagnostic Code 5024-5252). 

From December 10, 2013 to January 31, 2015, entitlement to a disability rating of 100 percent for left hip degenerative joint disease is granted, subject to the law and regulations governing the criteria for award of monetary benefits.  This single 100 percent rating under Diagnostic Code 5054 replaces the two separate ratings now assigned by the RO (10 percent under Diagnostic Code 5024-5252 and 20 percent under Diagnostic Code 5003-5253).


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the remaining issues on appeal.

Increased Rating since February 1, 2015

As noted above, the Veteran underwent left total hip replacement surgery on December 10, 2013.  As a result of the decision above, he has been assigned a 100 percent disability rating for the year after the surgery pursuant to Diagnostic Code 5054, which provides criteria for evaluating impairment arising from the prosthetic replacement of a hip joint.  Thus, the remaining question is the appropriate rating for the period since February 1, 2015.

Diagnostic Code 5054 provides that after the one year period following hip replacement surgery, the minimum disability rating that may be assigned post-hip replacement is 30 percent.  A 50 percent disability rating is assigned for moderately severe residuals of weakness, pain, or limitation of motion.  A 70 percent disability rating is assigned for markedly severe residuals of weakness, pain, or limitation of motion.  A 90 percent disability rating is assigned for residuals of painful motion or weakness such as to require the use of crutches.  38 C.F.R. § 4.71a, Diagnostic Code 5054.  

In the present case, the Board finds that the evidence is currently insufficient for the Board to determine the appropriate disability rating of the Veteran's post-surgery residuals.  In this regard, the last VA examination addressing the Veteran's left hip disability occurred in May 2014, which was during the period of convalescence for which he was already receiving a temporary 100 percent evaluation.  Thus, it is not an accurate assessment of the post-convalescence residuals of the Veteran's left hip disability.  Additionally, while the May 2014 VA examination report, which is discussed in detail above, shows relatively severe residuals of weakness, pain, and limitation of motion, subsequent evidence appears to show substantial improvement in the Veteran's left hip symptoms.  

Specifically, a March 2015 VA treatment record shows that the Veteran reported that he was doing better overall, and he denied any significant joint complaints.  A September 2015 VA treatment record shows that the Veteran reported pain and weakness in the quadriceps muscles of both legs, but examination of the hips revealed normal range of motion, normal sensation, and no tenderness, swelling, discoloration, crepitus, weakness, or deformity.  Additionally, during the November 2015 hearing, the Veteran testified his interior hip pain is "pretty much gone."  He also indicated that he still has "a little bit of problems with [his] IT band and small issues here and there, but it's not as bad as it was."  The Veteran testified that his only ongoing problem is with being able to lift his leg up or out, especially when getting in and out of a vehicle or dressing himself.  He indicated that "besides that, there is improvement overall."

In light of the foregoing, the Veteran should be afforded a new VA examination to determine the current nature and severity of his post-prosthesis left hip residuals.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).

TDIU

As noted in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the record indicates that the Veteran may be unemployable due, in part, to his service-connected left hip disability.  Specifically, the Veteran reported on several occasions that he was unable to work due, in part, to his left hip disability.  See, e.g. November 2015 Hearing Transcript; May 2011 VA Examination Report.  Additionally, the May 2011 VA examiner indicated that the Veteran's hip disability had significant effects on the Veteran's occupational activities.  The Board finds that the evidence of record reasonably raises a claim for total disability rating for compensation based on unemployability due to the Veteran's service-connected left hip disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Accordingly, the RO should develop a claim for TDIU in accordance with Rice as indicated below.

Finally, as the record reflects that the Veteran receives ongoing VA and private treatment, updated treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with proper VCAA notice that informs him of the evidence and information necessary to establish entitlement to a TDIU.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits).  Each executed form should be returned to VA.  

Advise the Veteran that it is ultimately his responsibility to submit his employment records, particularly those relating to the facts and circumstances of his separation, termination, or retirement from employment; and that he should submit evidence such as pay stubs, W2 Forms, tax returns, etc., documenting marginal employment, if any, relating to post or prospective employment that has resulted in earned income that does (or did) not exceed the poverty threshold for one person.

2. Obtain and associate with the Veteran's claims file all outstanding VA treatment records for the period from September 2015 to the present.  The Veteran should also be given the opportunity to identify and/or submit any additional private treatment records pertinent to his claim.

3. After all available records have been associated with the claims file, the Veteran should be scheduled for an appropriate VA examination so as to determine the current level of severity of his left hip disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary tests should be conducted.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner is reminded that he should specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination.   

Additionally, the examiner should indicate whether the Veteran has such painful motion or weakness as to require the use of crutches following implantation of prosthesis; or markedly severe residual weakness, pain or limitation of motion following implantation of prosthesis; or moderately severe residuals of weakness, pain or limitation of motion following implantation of prosthesis.

Finally, the examiner should discuss the impact, if any, as well as a full description of the effects, that the Veteran's left hip disability has upon his ability to perform ordinary activities of daily living.  The examiner should conduct any appropriate tests and studies in order to determine the nature and extent of the social and industrial impairment attributable to the service-connected left hip disability.

The examiner must provide a rationale for each of the opinions that takes into account the Veteran's reports of his history and his current symptoms.  The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

4. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5. Following the completion of the foregoing, and any other development deemed necessary, the RO/AMC should re-adjudicate the Veteran's claims, including a claim of entitlement to a TDIU due to the service-connected left hip disability.  If the claims are denied, supply the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


